EXHIBIT 10.36


NOTIFY TECHNOLOGY CORPORATION
 
2008 EQUITY INCENTIVE PLAN
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE 1
 
PURPOSE
1
       
1.1
 
General
1
       
ARTICLE 2
 
DEFINITIONS
1
       
2.1
 
Definitions
1
       
ARTICLE 3
 
TERM OF PLAN
6
       
3.1
 
Effective Date
6
3.2
 
Termination of Plan
6
       
ARTICLE 4
 
ADMINISTRATION
6
       
4.1
 
Committee
6
4.2
 
Action and Interpretations by the Committee
7
4.3
 
Authority of Committee
7
4.4
 
Award Certificates
8
       
ARTICLE 5
 
SHARES SUBJECT TO THE PLAN
8
       
5.1
 
Number of Shares
8
5.2
 
Share Counting
8
5.3
 
Stock Distributed
8
       
ARTICLE 6
 
ELIGIBILITY
9
       
6.1
 
General
9
       
ARTICLE 7
 
STOCK OPTIONS
9
       
7.1
 
General
9
7.2
 
Incentive Stock Options
9
       
ARTICLE 8
 
PERFORMANCE SHARES
10
       
8.1
 
Grant of Performance Shares
10
8.2
 
Performance Goals
10
8.3
 
Right to Payment
10
8.4
 
Other Terms
10
       
ARTICLE 9
 
RESTRICTED STOCK
10
       
9.1
 
Grant of Restricted Stock
10
9.2
 
Issuance and Restrictions
11
9.3
 
Forfeiture
11
9.4
 
Delivery of Restricted Stock
11

 
i

--------------------------------------------------------------------------------


 
EXHIBIT 10.36


ARTICLE 10
 
PROVISIONS APPLICABLE TO AWARDS
11
       
10.1  
 
Stand-Alone and Tandem Awards
11
10.2  
 
Term of Award
11
10.3  
 
Form of Payment for Awards
12
10.4  
 
Limits on Transfer
12
10.5  
 
Beneficiaries
12
10.6  
 
Stock Trading Restrictions
12
10.7  
 
Effect of a Change in Control
12
10.8  
 
Qualified Performance-Based Awards
13
10.9  
 
Termination of Employment
15
10.10
 
Forfeiture Events
16
10.11
 
Substitute Awards
16
       
ARTICLE 11
 
CHANGES IN CAPITAL STRUCTURE
16
       
11.1  
 
Adjustments
16
       
ARTICLE 12
 
AMENDMENT, MODIFICATION AND TERMINATION
17
       
12.1  
 
Amendment, Modification And Termination
17
12.2  
 
Awards Previously Granted
17
12.3  
 
Compliance Amendments
17
       
ARTICLE 13
 
GENERAL PROVISIONS
18
       
13.1  
 
No Rights to Awards; Non-Uniform Determinations
18
13.2  
 
No Shareholder Rights
18
13.3  
 
Special Provisions Related to Section 409A of the Code
18
13.4  
 
Withholding
18
13.5  
 
No Right to Continued Service
19
13.6  
 
Relationship to Other Benefits
19
13.7  
 
Titles and Headings
19
13.8  
 
Gender and Number
19
13.9  
 
Fractional Shares
19
13.10
 
Government and Other Regulations
19
13.11
 
Governing Law
20
13.12
 
Additional Provisions
20
13.13
 
No Limitations on Rights of Company
20
13.14
 
Indemnification
20
13.15
 
Availability of Information
20

 
ii

--------------------------------------------------------------------------------


 
EXHIBIT 10.36
 
NOTIFY TECHNOLOGY CORPORATION
2008 EQUITY INCENTIVE PLAN
 
ARTICLE 1
PURPOSE
 
1.1          General.  The purpose of the Notify Technology Corporation 2008
Equity Incentive Plan (the “Plan”) is to promote the success, and enhance the
value, of Notify Technology Corporation (the “Company”), by linking the personal
interests of employees, officers, non-employee directors and consultants of the
Company or any Affiliate (as defined below) to those of Company shareholders and
by providing such persons with an incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers, non-employee
directors and consultants upon whose judgment, interest, and special effort the
successful conduct of the Company’s operation is largely dependent. Accordingly,
the Plan permits the grant of incentive awards from time to time to selected
employees, officers, non-employee directors and consultants of the Company and
its Affiliates.
 
ARTICLE 2
DEFINITIONS
 
2.1          Definitions.  When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:
 
“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that directly
or through one or more intermediaries controls, is controlled by or is under
common control with, the Company, as determined by the Committee.
 
“Award” means any Option, Restricted Stock Award, Performance Share, or any
other right or interest relating to Stock or cash, granted to a Participant
under the Plan.
 
“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Awards or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.
 
“Board” means the Board of Directors of the Company.
 
“Change in Control” means and includes the occurrence of any one of the
following events:
 
1

--------------------------------------------------------------------------------


 
EXHIBIT 10.36


(i)           individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after the Effective Date
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or
 
(ii)          any person is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of either (A) 50% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary of the Company, (y)
an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or
 
(iii)         the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition:
 
(A)            all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the outstanding Company Common Stock and
outstanding Company Voting Securities immediately prior to such Reorganization,
Sale or Acquisition beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries the (“Surviving Corporation”) in substantially
the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and
 
2

--------------------------------------------------------------------------------


 
EXHIBIT 10.36


(B)            no person (other than (x) the Company or any Subsidiary of the
Company, (y) the Surviving Corporation or its ultimate parent corporation, or
(z) any employee benefit plan or related trust) sponsored or maintained by any
of the foregoing is the beneficial owner, directly or indirectly, of 50% or more
of the total common stock or 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Surviving
Corporation, and (C) at least a majority of the members of the board of
directors of the Surviving Corporation were Incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”); or
 
(iv)        approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific Section of the Code or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future law, legislation or
regulation amending, supplementing or superseding such Section or regulation.
 
“Committee” means the committee of the Board described in Article 4.
 
“Company” means Notify Technology Corporation, a California corporation, or any
successor corporation.
 
“Continuous Status as a Participant” means the absence of any interruption or
termination of service as an employee, officer, consultant or non-employee
director of the Company or any Affiliate, as applicable; provided, however, that
for purposes of an Incentive Stock Option, “Continuous Status as a Participant”
means the absence of any interruption or termination of service as an employee
of the Company or any Parent or Subsidiary, as applicable, pursuant to
applicable tax regulations. Continuous Status as a Participant shall not be
considered interrupted in the case of any leave of absence authorized in writing
by the Company prior to its commencement; provided, however, that for purposes
of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.
 
“Covered Employee” means a covered employee as defined in Code Section
162(m)(3).
 
“Disability” or “Disabled” has the same meaning as provided in the long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. Notwithstanding the
foregoing, for any Awards that constitute a nonqualified deferred compensation
plan within the meaning of Section 409A(d) of the Code, Disability has the
meaning given such term in Section 409A of the Code. In the event of a dispute,
the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.
 
3

--------------------------------------------------------------------------------


 
EXHIBIT 10.36


“Effective Date” has the meaning assigned such term in Section 3.1.
 
“Eligible Participant” means an employee, officer, consultant or non-employee
director of the Company or any Affiliate.
 
“Exchange” means the New York Stock Exchange or any other national securities
exchange or national market system on which the Stock may from time to time be
listed or traded.
 
“Fair Market Value” of the Stock, on any date, means: (i) if the Stock is listed
or traded on any Exchange, the closing sales price for such Stock (or the
closing bid, if no sales were reported) as quoted on such Exchange (or, if more
than one Exchange, the Exchange with the greatest volume of trading in the
Stock) for such date, or if no sales or bids were reported for such date, on the
last market trading day prior to the day of determination, as reported by
Bloomberg, L.P. quotation services or such other source as the Committee deems
reliable; (ii) if the Stock is quoted on the over-the-counter market or is
regularly quoted by a recognized securities dealer, but selling prices are not
reported, the Fair Market Value of the Stock shall be the mean between the high
bid and low asked prices for the Stock on such date, or if no sales or bids were
reported for such date, on the last market trading day prior to the day of
determination, as reported by Bloomberg, L.P. quotation services or such other
source as the Committee deems reliable, or (iii) in the absence of an
established market for the Stock, the Fair Market Value shall be determined by
such other method as the Committee determines in good faith to be reasonable and
in compliance with Code Section 409A.
 
“Grant Date” of an Award means the first date on which all necessary corporate
action has been taken to approve the grant of the Award as provided in the Plan,
or such later date as is determined and specified as part of that authorization
process. Notice of the grant shall be provided to the grantee within a
reasonable time after the Grant Date.
 
“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.
 
“Non-Employee Director” means a director of the Company who is not a common law
employee of the Company or an Affiliate.
 
“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.
 
“Option” means a right granted to a Participant under Article 7 of the Plan to
purchase Stock at a specified price during specified time periods. An Option may
be either an Incentive Stock Option or a Nonstatutory Stock Option.
 
4

--------------------------------------------------------------------------------


 
EXHIBIT 10.36


“Parent” means a corporation, limited liability company, partnership or other
entity which owns or beneficially owns a majority of the outstanding voting
stock or voting power of the Company. Notwithstanding the above, with respect to
an Incentive Stock Option, Parent shall have the meaning set forth in Section
424(e) of the Code.
 
“Participant” means a person who, as an employee, officer, non-employee director
or consultant of the Company or any Affiliate, has been granted an Award under
the Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 10.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.
 
“Performance Share” means any right granted to a Participant under Article 8 to
a unit to be valued by reference to a designated number of Shares to be paid
upon achievement of such performance goals as the Committee establishes with
regard to such Performance Share.
 
“Person” means any individual, entity or group, within the meaning of Section
3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of the 1934
Act.
 
“Plan” means the Notify Technology Corporation 2008 Equity Incentive Plan, as
amended from time to time.
 
“Qualified Performance-Based Award” means an Award that is either (i) intended
to qualify for the Section 162(m) Exemption and is made subject to performance
goals based on Qualified Business Criteria as set forth in Section 10.8(b), or
(ii) an Option.
 
“Qualified Business Criteria” means one or more of the Business Criteria listed
in Section 10.8(b) upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.
 
“Restricted Stock Award” means Stock granted to a Participant under Article 9
that is subject to certain restrictions and to risk of forfeiture.
 
“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.
 
“Shares” means shares of the Company’s Stock. If there has been an adjustment or
substitution pursuant to Section 11.1, the term “Shares” shall also include any
shares of stock or other securities that are substituted for Shares or into
which Shares are adjusted pursuant to Section 11.1.
 
“Stock” means the $0.001 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to
Article 11.
 
“Subsidiary” means any corporation, limited liability company, partnership or
other entity of which a majority of the outstanding voting stock or voting power
is beneficially owned directly or indirectly by the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Subsidiary shall have the
meaning set forth in Section 424(f) of the Code.
 
5

--------------------------------------------------------------------------------



EXHIBIT 10.36
 
“1933 Act” means the Securities Act of 1933, as amended from time to time.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.
 
ARTICLE 3
TERM OF PLAN
 
3.1           Effective Date.  The Plan was approved by the Board on December
17, 2008 (“the Effective Date”), subject to the approval by a majority of the
shareholders present and entitled to vote thereon at the April 28, 2009 Annual
Meeting of Shareholders, and is continued in effect until terminated, amended or
suspended as permitted under Article 12 hereof.
 
3.2           Termination of Plan.  The Plan shall terminate on the tenth
anniversary of the Effective Date unless earlier terminated as provided herein.
The termination of the Plan on such date shall not affect the validity of any
Award outstanding on the date of termination; such outstanding Awards shall
continue to be governed by the terms and conditions of this Plan and the
applicable Award Certificates. No Incentive Stock Options may be granted more
than ten years after the earlier of (a) adoption of this Plan by the Board, or
(b) the Effective Date.
 
ARTICLE 4
ADMINISTRATION
 
4.1           Committee.  The Plan shall be administered by a Committee
appointed by the Board (which Committee shall consist of at least two directors)
or, at the discretion of the Board from time to time, the Plan may be
administered by the Board. It is intended that at least two of the directors
appointed to serve on the Committee shall be “non-employee directors” (within
the meaning of Rule 16b-3 promulgated under the 1934 Act) and “outside
directors” (within the meaning of Code Section 162(m)) and that any such members
of the Committee who do not so qualify shall abstain from participating in any
decision to make or administer Awards that are made to Eligible Participants who
at the time of consideration for such Award (i) are persons subject to the
short-swing profit rules of Section 16 of the 1934 Act, or (ii) are reasonably
anticipated to become Covered Employees during the term of the Award. However,
the fact that a Committee member fails to qualify under either of the foregoing
requirements or fails to abstain from such action shall not invalidate any Award
made by the Committee which Award is otherwise validly made under the Plan. The
members of the Committee shall be appointed by, and may be changed at any time
and from time to time in the discretion of, the Board. The Board may reserve to
itself any or all of the authority and responsibility of the Committee under the
Plan or may act as administrator of the Plan for any and all purposes. To the
extent the Board has reserved any authority and responsibility or during any
time that the Board is acting as administrator of the Plan, it shall have all
the powers of the Committee hereunder, and any reference herein to the Committee
(other than in this Section 4.1) shall include the Board. To the extent any
action of the Board under the Plan conflicts with actions taken by the
Committee, the actions of the Board shall control.

 
6

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
4.2        Action and Interpretations by the Committee.  For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee regarding the Plan are final,
binding, and conclusive on all parties. Each member of the Committee is entitled
to, in good faith, rely or act upon any report or other information furnished to
that member by any officer or other employee of the Company or any Affiliate,
the Company’s or an Affiliate’s independent certified public accountants,
Company counsel or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
 
4.3        Authority of Committee.  Except as provided below, the Committee has
the exclusive power, authority and discretion to:
 
(a)           Grant Awards;
 
(b)           Designate Participants;
 
(c)           Determine the type or types of Awards to be granted to each
Participant;
 
(d)           Determine the number of Awards to be granted and the number of
Shares or dollar amount to which an Award will relate;
 
(e)           Determine the terms and conditions of any Award granted under the
Plan, including but not limited to, the exercise price, base price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;
 
(f)           Accelerate the vesting, exercisability or lapse of restrictions of
any outstanding Award, in accordance with Article 10, based in each case on such
considerations as the Committee in its sole discretion determines;
 
(g)          Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(h)          Prescribe the form of each Award Certificate, which need not be
identical for each Participant;
 
(i)           Decide all other matters that must be determined in connection
with an Award;
 
(j)           Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;
 
(k)          Make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan;

 
7

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
(l)           Amend the Plan or any Award Certificate as provided herein; and
 
(m)          Adopt such modifications, procedures, and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or any Affiliate may operate, in order to
assure the viability of the benefits of Awards granted to participants located
in such other jurisdictions and to meet the objectives of the Plan.
 
Notwithstanding the above, the Board may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters, to (i)
designate employees and/or consultants of the Company or any of its Affiliates
to be recipients of Awards under the Plan, and (ii) to determine the number of
such Awards to be received by any such Participants; provided, however, that
such delegation of duties and responsibilities to an officer of the Company may
not be made with respect to the grant of Awards to eligible participants (a) who
are subject to Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of
the Grant Date are reasonably anticipated to be become Covered Employees during
the term of the Award. The acts of such delegates shall be treated hereunder as
acts of the Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.
 
4.4        Award Certificates.  Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.
 
ARTICLE 5
SHARES SUBJECT TO THE PLAN
 
5.1        Number of Shares.  Subject to adjustment as provided in Sections 5.2
and 11.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 2,317,000.
 
5.2        Share Counting.  Shares covered by an Award shall be subtracted from
the Plan share reserve as of the date of grant, but shall be added back to the
Plan share reserve in accordance with this Section 5.2.
 
(a)           To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.
 
(b)           Shares subject to Awards settled in cash will again be available
for issuance pursuant to Awards granted under the Plan.
 
(c)           Substitute Awards granted pursuant to Section 10.11 of the Plan
shall not count against the Shares otherwise available for issuance under the
Plan under Section 5.1.
 
5.3        Stock Distributed.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 
8

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
ARTICLE 6
ELIGIBILITY
 
6.1        General.  Awards may be granted only to Eligible Participants; except
that Incentive Stock Options may be granted to only to Eligible Participants who
are employees of the Company or a Parent or Subsidiary as defined in Section
424(e) and (f) of the Code. Eligible Participants who are service providers to
an Affiliate may be granted Options under this Plan only if the Affiliate
qualifies as an “eligible issuer of service recipient stock” within the meaning
of the regulations under Code Section 409A.
 
ARTICLE 7
STOCK OPTIONS
 
7.1        General.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:
 
(a)           Exercise Price.  The exercise price per Share under an Option
shall be determined by the Committee; provided that the exercise price for any
Option (other than an Option issued as a substitute Award pursuant to Section
10.11 shall not be less than the Fair Market Value as of the Grant Date.
 
(b)           Time and Conditions of Exercise.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part,
subject to Section 7.1(d). The Committee shall also determine the performance or
other conditions, if any, that must be satisfied before all or part of an Option
may be exercised or vested.
 
(c)           Payment.  The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.
 
(d)           Exercise Term.  Except for Nonstatutory Options granted to
Participants outside the United States, no Option granted under the Plan shall
be exercisable for more than ten years from the Grant Date.
 
(e)           No Deferral Feature.  No Option shall provide for any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise or disposition of the Option.
 
7.2         Incentive Stock Options.  The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. If all of the requirements of Section 422 of the Code are not met, the
Option shall automatically become a Nonstatutory Stock Option.

 
9

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
ARTICLE 8
PERFORMANCE SHARES
 
8.1           Grant of Performance Shares.  The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant and to
designate the provisions of such Performance Shares as provided in Section 4.3.
All Performance Shares shall be evidenced by an Award Certificate or a written
program established by the Committee, pursuant to which Performance Shares are
awarded under the Plan under uniform terms, conditions and restrictions set
forth in such written program.
 
8.2           Performance Goals.  The Committee may establish performance goals
for Performance Shares which may be based on any criteria selected by the
Committee. Such performance goals may be described in terms of Company-wide
objectives or in terms of objectives that relate to the performance of the
Participant, an Affiliate or a division, region, department or function within
the Company or an Affiliate. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in amount determined by the Committee. The foregoing two
sentences shall not apply with respect to an Award of Performance Shares that is
intended to be a Qualified Performance-Based Award.
 
8.3           Right to Payment.  The grant of a Performance Share to a
Participant will entitle the Participant to receive at a specified later time a
specified number of Shares, or the equivalent value in cash or other property,
if the performance goals established by the Committee are achieved and the other
terms and conditions thereof are satisfied. The Committee shall set performance
goals and other terms or conditions to payment of the Performance Shares in its
sole discretion which, depending on the extent to which they are met, will
determine the number of the Performance Shares that will be earned by the
Participant.
 
8.4           Other Terms.  Performance Shares may be payable in cash, Stock, or
other property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate.
 
ARTICLE 9
RESTRICTED STOCK
 
9.1           Grant of Restricted Stock.  Subject to the terms and conditions of
this Article 9, the Committee is authorized to make Awards of Restricted Stock
to Participants in such amounts and subject to such terms and conditions as may
be selected by the Committee. An Award of Restricted Stock shall be evidenced by
an Award Certificate setting forth the terms, conditions, and restrictions
applicable to the Award, and may include without limitation first refusal
rights, repurchase rights, co-sale rights, and drag-along rights.

 
10

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
9.2           Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
Subject to the remaining terms and conditions of the Plan, these restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments, upon the satisfaction of performance goals or otherwise,
as the Committee determines at the time of the grant of the Award or thereafter.
Except as otherwise provided in an Award Certificate or any special Plan
document governing an Award, the Participant shall have all of the rights of a
shareholder with respect to the Restricted Stock.
 
9.3           Forfeiture.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of Continuous
Status as a Participant during the applicable restriction period or upon failure
to satisfy a performance goal during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be
forfeited; provided, however, that the Committee may provide in any Award
Certificate, subject to the terms and conditions of the Plan, that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of terminations resulting from specified causes, including,
but not limited to, death, Disability, or for the convenience or in the best
interests of the Company.
 
9.4           Delivery of Restricted Stock.  Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.
 
ARTICLE 10
PROVISIONS APPLICABLE TO AWARDS
 
10.1         Stand-Alone and Tandem Awards.  Awards granted under the Plan may,
in the sole discretion of the Committee, be granted either alone or in addition
to, in tandem with, any other Award granted under the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
 
10.2         Term of Award.  The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option exceed a period of ten years from its Grant Date.

 
11

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
10.3         Form of Payment for Awards.  Subject to the terms of the Plan and
any applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or (except
with respect to Options) on a deferred basis, in each case determined in
accordance with rules adopted by, and at the discretion of, the Committee.
 
10.4         Limits on Transfer.  No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy Section
414(p)(1)(A) of the Code if such Section applied to an Award under the Plan;
provided, however, that the Committee may (but need not) permit other transfers
where the Committee concludes that such transferability (i) does not result in
accelerated taxation, (ii) does not cause any Option intended to be an Incentive
Stock Option to fail to be described in Code Section 422(b), and (iii) is
otherwise appropriate and desirable, taking into account any factors deemed
relevant, including without limitation, state or federal tax or securities laws
applicable to transferable Awards.
 
10.5         Beneficiaries.  Notwithstanding Section 10.4, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.
 
10.6         Stock Trading Restrictions.  All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.
 
10.7         Effect of a Change in Control.  Upon the occurrence or in
anticipation of a Change in Control, the Committee may, in its sole discretion,
provide (i) that Awards will be settled in cash rather than Stock, (ii) that
Awards or any portion thereof will become immediately vested and exercisable and
will expire after a designated period of time to the extent not then exercised,
(iii) that Awards will be assumed by another party to a transaction or otherwise
be equitably converted or substituted in connection with such transaction, (iv)
that outstanding Awards may be settled by payment in cash or cash equivalents
equal to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise price of the
Award, (v) that performance targets and performance periods for Qualified
Performance-Based Awards will be modified, consistent with Code Section 162(m)
where applicable, or (vi) any combination of the foregoing. To the extent that
any accelerated vesting causes Incentive Stock Options to exceed the dollar
limitation set forth in Code Section 422(d), the excess Options shall be deemed
to be Nonstatutory Stock Options. The Committee’s determination need not be
uniform and may be different for different Participants whether or not such
Participants are similarly situated.

 
12

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
10.8      Qualified Performance-Based Awards.
 
(a)           The provisions of the Plan are intended to ensure that all Options
granted hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption; provided that the exercise or base price of such Award is not less
than the Fair Market Value of the Shares on the Grant Date.
 
(b)           When granting any other Award, the Committee may designate such
Award as a Qualified Performance-Based Award, based upon a determination that
the recipient is or may be a Covered Employee with respect to such Award, and
the Committee wishes such Award to qualify for the Section 162(m) Exemption. If
an Award is so designated, the Committee shall establish performance goals for
such Award within the time period prescribed by Section 162(m) of the Code based
on one or more of the following Qualified Business Criteria, which may be
expressed in terms of Company-wide objectives or in terms of objectives that
relate to the performance of an Affiliate or a unit, division, region,
department or function within the Company or an Affiliate:
 
 
·
Gross or net revenue (including whether in the aggregate or attributable to
specific products)

 
 
·
Cost of goods sold and gross margin

 
 
·
Costs and expenses, including research & development and selling, general &
administrative

 
 
·
Income (gross, operating, net, etc.)

 
 
·
Earnings, including before interest, taxes, depreciation and amortization
(whether in the aggregate or on a per share basis)

 
 
·
Cash flows and share price

 
 
·
Return on investment, capital, equity

 
 
·
Manufacturing efficiency if applicable (including yield enhancement and cycle
time reductions), quality improvements and customer satisfaction

 
 
·
Product life cycle management if applicable (including product and technology
design, development, transfer, manufacturing introduction, and sales price
optimization and management)


 
13

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
 
·
Economic profit or loss

 
 
·
Market share

 
 
·
Employee retention, compensation, training and development, including succession
planning

 
 
·
Objective goals consistent with the Participant’s specific duties and
responsibilities, designed to further the financial, operational and other
business interests of the Company, including goals and objectives with respect
to regulatory compliance matters.

 
Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms (including completion of pre-established
projects, such as the introduction of specified products), in percentages, or in
terms of growth from period to period or growth rates over time as well as
measured relative to an established or specially-created performance index of
Company competitors, peers or other members of relevant industries. Any member
of an index that disappears during a measurement period shall be disregarded for
the entire measurement period. Performance goals need not be based upon an
increase or positive result under a business criterion and could include, for
example, the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).
 
(c)           Each Qualified Performance-Based Award (other than an Option)
shall be earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Business Criteria, together with the satisfaction of any other
conditions, including the condition as to continued employment as set forth in
subsection (f) below, as the Committee may determine to be appropriate;
provided, however, that the Committee may provide, in its sole discretion,
either in connection with the grant thereof or by amendment thereafter, that
achievement of such performance goals will be waived upon the death or
Disability of the Participant, or upon a Change in Control. In addition, the
Committee has the right, in connection with the grant of a Qualified
Performance-Based Award, in its sole discretion to determine that the portion of
such Award actually earned, vested and payable (as applicable) shall be less
than the portion that would be earned, vested and payable based solely upon
application of the applicable performance goals. Performance periods established
by the Committee for any such Qualified Performance-Based Award may be as short
as ninety (90) days and may be any longer period.
 
(d)           The Committee may provide in any Qualified Performance-Based
Award, at the time the performance goals are established, that any evaluation of
performance shall include, exclude or otherwise equitably adjust for any of the
following events that occurs during a performance period: (a) asset write-downs
or impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year; (f) acquisitions or
divestitures; and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form and at a time that meets the requirements of Code Section
162(m) for deductibility.

 
14

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
(e)           Any payment of a Qualified Performance-Based Award granted with
performance goals pursuant to subsection (c) above shall be conditioned on the
written certification of the Committee in each case that the performance goals
and any other material conditions were satisfied. Written certification may take
the form of a Committee resolution passed by a majority of the Committee at a
properly convened meeting or through unanimous action by the Committee via
action by written consent. The certification requirement also may be satisfied
by a separate writing executed by the Chairman of the Committee, acting in his
capacity as such, following the foregoing Committee action or by the Chairman
executing approved minutes of the Committee in which such determinations were
made. Except as specifically provided in subsection (c), no Qualified
Performance-Based Award held by a Covered Employee or an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.
 
(f)           With respect to a Participant who is an officer of the Company,
any payment of a Qualified Performance-Based Award granted with performance
goals pursuant to subsection (c) above shall be conditioned on the officer
having remained continuously employed by the Company or an Affiliate for the
entire performance or measurement period, including, as well, through the date
of determination and certification of the payment of any such Award pursuant to
subsection (e) above (the “Certification Date”). For purposes of the Plan, with
respect to any given performance or measurement period, an officer of the
Company (i) who terminates employment (regardless of cause) or who otherwise
ceases to be an officer, prior to the Certification Date, and (ii) who, pursuant
to a separate contractual arrangement with the Company is entitled to receive
payments from the Company thereunder extending to or beyond such Certification
Date as a result of such termination or cessation in officer status, shall be
deemed to have been employed by the Company as an officer through the
Certification Date for purposes of payment eligibility.
 
10.9      Termination of Employment.  Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.

 
15

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
10.10      Forfeiture Events.  The Committee may specify in an Award Certificate
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.
 
10.11      Substitute Awards.  The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.
 
ARTICLE 11
CHANGES IN CAPITAL STRUCTURE
 
11.1         Adjustments.  In the event of a nonreciprocal transaction between
the Company and its shareholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Action by the Committee may
include: (i) adjustment of the number and kind of shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable. Without limiting the foregoing, in the event of a subdivision of the
outstanding Stock (stock-split), a declaration of a dividend payable in Shares,
or a combination or consolidation of the outstanding Stock into a lesser number
of Shares, the authorization limits under Section 5.1 shall automatically be
adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor. To the extent that any adjustments made pursuant to this Article 11
cause Incentive Stock Options to cease to qualify as Incentive Stock Options,
such Options shall be deemed to be Nonstatutory Stock Options.

 
16

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
ARTICLE 12
AMENDMENT, MODIFICATION AND TERMINATION
 
12.1       Amendment, Modification And Termination.  The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without shareholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either (i)
materially increase the number of Shares available under the Plan, (ii) expand
the types of awards under the Plan, (iii) materially expand the class of
participants eligible to participate in the Plan, (iv) materially extend the
term of the Plan, or (v) otherwise constitute a material change requiring
shareholder approval under applicable laws, policies or regulations or the
applicable listing or other requirements of an Exchange, then such amendment
shall be subject to shareholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of shareholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable to (i) to comply with the listing
or other requirements of an Exchange, or (ii) to satisfy any other tax,
securities or other applicable laws, policies or regulations.
 
12.2       Awards Previously Granted.  At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:
 
(a)           Subject to the terms of the applicable Award Certificate, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);
 
(b)           No termination, amendment, or modification of the Plan shall
adversely affect any Award previously granted under the Plan, without the
written consent of the Participant affected thereby. An outstanding Award shall
not be deemed to be “adversely affected” by a Plan amendment if such amendment
would not reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment (with the per-share value of an Option for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment over the exercise or base price of such Award).
 
12.3       Compliance Amendments.  Notwithstanding anything in the Plan or in
any Award Certificate to the contrary, the Committee may amend the Plan or an
Award Certificate, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or Award
Certificate to any present or future law relating to plans of this or similar
nature (including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder. By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 12.3 to any Award granted under the Plan without further
consideration or action.

 
17

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
ARTICLE 13
GENERAL PROVISIONS
 
13.1         No Rights to Awards; Non-Uniform Determinations.  No Participant or
any Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).
 
13.2         No Shareholder Rights.  No Award gives a Participant any of the
rights of a shareholder of the Company unless and until Shares are in fact
issued to such person in connection with such Award.
 
13.3         Special Provisions Related to Section 409A of the Code.  To the
extent applicable, the Plan, all Awards and all Award Certificates shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of the Plan.  Notwithstanding any provision of
the Plan or any Award Certificate to the contrary, if, following the effective
date of the Plan, the Committee determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the effective date
of the Plan), the Committee may adopt such amendments to the Plan and the
applicable Award Certificate or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance.
 
13.4         Withholding.  The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. All such elections
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

 
18

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
13.5       No Right to Continued Service.  Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or status as an officer,
director or consultant at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant’s Award or otherwise.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 12, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Board without giving rise to
any liability on the part of the Company or an of its Affiliates.
 
13.6       Relationship to Other Benefits.  No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.
 
13.7       Titles and Headings.  The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
 
13.8       Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
13.9       Fractional Shares.  No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.
 
13.10    Government and Other Regulations.
 
(a)           Notwithstanding any other provision of the Plan, no Participant
who acquires Shares pursuant to the Plan may, during any period of time that
such Participant is an affiliate of the Company (within the meaning of the rules
and regulations of the Securities and Exchange Commission under the 1933 Act),
sell such Shares, unless such offer and sale is made (i) pursuant to an
effective registration statement under the 1933 Act, which is current and
includes the Shares to be sold, or (ii) pursuant to an appropriate exemption
from the registration requirement of the 1933 Act, such as that set forth in
Rule 144 promulgated under the 1933 Act.
 
(b)           Notwithstanding any other provision of the Plan, if at any time
the Committee shall determine that the registration, listing or qualification of
the Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 
19

--------------------------------------------------------------------------------

 

EXHIBIT 10.36
 
13.11      Governing Law.  To the extent not governed by federal law, the Plan
and all Award Certificates shall be construed in accordance with and governed by
the laws of the State of California without giving effect to principles of
conflict of laws.
 
13.12      Additional Provisions.  Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.
 
13.13      No Limitations on Rights of Company.  The grant of any Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.
 
13.14      Indemnification.  To the extent permitted under applicable law, each
person who is or shall have been a member of the Committee, or of the Board, or
an officer of the Company to whom authority was delegated in accordance with
Article 4 shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability, or expense is a result of his
or her own willful misconduct or except as expressly provided by statute. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
 
13.15      Availability of Information.  To the extent required by applicable
law, the Company shall provide to each Participant and to each individual who
acquires Shares pursuant to the Plan, not less frequently than annually during
the period such Participant or purchaser has one or more Options outstanding,
and, in the case of an individual who acquires Shares pursuant to the Plan,
during the period such individual owns such Shares, copies of annual financial
statements.

 
20

--------------------------------------------------------------------------------

 